Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    November 15, 2019

The Court of Appeals hereby passes the following order:

A20E0014. IN THE INTEREST OF J. M., a child.

       This Court having received a notice of expedited appeal on November 14, 2019
pursuant to Court of Appeals Rule 45, together with a certified copy of an order
denying waiver of notice under the Parental Notification Act, OCGA § 15-11-680,
et seq., the juvenile court IS HEREBY DIRECTED that the record and transcript of
the hearing be transmitted to and received by this Court within five days from the date
of filing the notice of appeal with this Court. In computing time, the five days shall
include Saturdays, Sundays and holidays; Court of Appeals Rule 3 (Due Date) shall
govern in the event the final due date falls on one of those days. See Court of Appeals
Rule 45 (b).
       It is FURTHER ORDERED that the record of the juvenile court shall be
certified by the clerk of the juvenile court and transmitted to this Court under seal.
See Court of Appeals Rule 45 (d).
       We remind the appellant that an enumeration of errors shall be filed within the
time period for the filing of the record. If a brief is desired, it shall also be filed within
the time period for the filing of the record. No filing fee is required. See Court of
Appeals Rule 45 (c).
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          11/15/2019
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.